      Case 4:21-cv-00289 Document 15 Filed on 09/07/21 in TXSD Page 1 of 2




                   UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION
                                §
 GENESIS MARINE, LLC            §         Cause No. 4:21-cv-00289
                                §
 v.                             §
                                §
 SGR ENERGY, INC.               §



                JOINT MOTION FOR ENTRY OF CONSENT JUDGMENT

        NOW INTO COURT, through undersigned counsel, comes Genesis Marine, LLC

(“Genesis”) and Defendant SGR Energy, Inc. (“SGR”), and respectfully move the Court to enter

the attached consent judgment. The entry of the consent judgment is a term of the settlement

between Genesis and SGR, who has consented to this motion and to the form and substance of the

consent judgment.

        WHEREFORE, Genesis and SGR respectfully request that this Honorable Court enter the

attached consent judgment acknowledging that SGR is indebted to Genesis in the amount of

$2,461,996.03, plus all reasonable past, present, and future attorneys’ fees associated with the

collection of same, plus 5% interest from March 16, 2021 until the entry of the consent judgment

and judicial interest from the date of judgment until paid, subject to a credit for any amounts paid

under the settlement between Genesis and SGR.

                                               Respectfully submitted,

                                               PHELPS DUNBAR LLP



                                               BY:    /s/ Arthur R. Kraatz
                                                     Evans Martin McLeod, Fed ID 411950
                                                     Canal Place | 365 Canal Street, Suite 2000
                                                     New Orleans, Louisiana 70130
                                                     Telephone: 504 566 1311
                                                     Facsimile: 504 568 9130

                                               -1-
PD.31408751.1
      Case 4:21-cv-00289 Document 15 Filed on 09/07/21 in TXSD Page 2 of 2



                                            Email: marty.mcleod@phelps.com

                                     ATTORNEY-IN-CHARGE FOR GENESIS
                                     MARINE, LLC


OF COUNSEL:

PHELPS DUNBAR, LLP
Justin C. Warner, Fed. ID 3326606
Arthur R. Kraatz, Fed. ID 2895505
365 Canal Street, Suite 2000
New Orleans, LA 70130
Telephone: (504) 56601311
Facsimile: (504) 568-9130
Email: justin.warner@phelps.com
        arthur.kraatz@phelps.com


                                     AND

                                     MUNSCH HARDT KOPF & HARR, PC

                                     By: /s/ D. Mitchell McFarland
                                        D. Mitchell McFarland
                                        State Bar No. 13597700
                                        Federal ID No. 2379
                                        J. Mark Deaton
                                        State Bar No. 24069588
                                        Federal ID No. 1094927
                                        Houston, Texas 77002
                                        Telephone: (713) 222-1470
                                        Facsimile: (713) 222-1475
                                        Email: mmcfarland@munsch.com
                                        Email: mdeaton@munsch.com

                                     ATTORNEYS FOR SGR ENERGY, INC.




                                      -2-
PD.31408751.1
